Citation Nr: 0011019	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-19 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for vision loss and 
blurred vision.  

3.  Entitlement to service connection for bilateral hand 
joint pain.  

4.  Entitlement to service connection for low back pain.  

5.  Entitlement to a disability rating greater than 20 
percent for a right ankle injury.  

6.  Entitlement to a compensable disability rating for left 
ankle injury.  

7.  Entitlement to a compensable disability rating for a 
right leg fracture.  

8.  Entitlement to a compensable disability rating for 
chondromalacia of the right knee.  

9.  Entitlement to a compensable disability rating for 
chondromalacia of the left knee.  

10.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1971 to December 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In his November 1998 substantive appeal, instead of appealing 
each of the issues originally included in his notice of 
disagreement, the veteran specified the issues he wished to 
pursue on appeal.  The issues he did not include in his 
appeal were service connection for high cholesterol and 
bilateral elbow joint pain and an increased evaluation for a 
left elbow fracture.  Therefore, these issues are considered 
withdrawn from the appeal and are not currently before the 
Board.  38 C.F.R. § 20.204 (1999).   

Also in the November 1998 substantive appeal, the veteran 
indicated that he had a constant ringing in his ears.  The 
Board construes this statement as an informal claim for 
service connection for tinnitus.  As this issue has not been 
previously adjudicated, the matter is referred to the RO for 
the appropriate action.  

The issues of increased ratings for the service-connected 
right ankle injury, fractured right leg, left ankle injury, 
and chondromalacia of the right and left knees are addressed 
in the REMAND portion of the decision, below. 


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's alleged hepatitis and his period of active duty 
service.  

2.  The veteran has no ocular disorder other than refractive 
error of vision.    

3.  There is no competent medical evidence of a nexus between 
the veteran's alleged disability causing bilateral hand joint 
pain and his period of active duty service.  

4.  There is no competent medical evidence of a nexus between 
the veteran's alleged disability causing low back pain and 
his period of active duty service.  

5.  At present, the veteran has Level I hearing loss in both 
the right ear and the left ear under VA rating criteria in 
effect both before and after June 10, 1999.   


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hepatitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).    

2.  Entitlement to service connection for refractive error of 
vision is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  

3.  The veteran's claim of entitlement to service connection 
for bilateral hand joint pain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

4.  The veteran's claim of entitlement to service connection 
for low back pain is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

5.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.85, 
Diagnostic Code 6100, Tables VI and VII (1999); 38 C.F.R. § 
4.87, Diagnostic Code 6101, Tables VI and VII (1998). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Initially, the Board observes that the veteran's original 
disability claim form listed "vision loss/blurred vision" 
as a claimed disorder.  The March 1998 VA ophthalmologic 
examination shows diagnoses of myopia and presbyopia, which 
are refractive errors of the eye.  Refractive error of the 
eye is not a disease or injury for purposes of service-
connected compensation within the meaning of applicable law 
and regulations.  38 C.F.R. § 3.303(c).  Astigmatism can also 
be considered a refractive error of the eye.  However, in 
Browder v. Derwinski, 1 Vet. App. 204 (1991), the Court noted 
the Board's statement that while, "nearly all astigmatism is 
congenital (where heredity is the only known factor), it may 
also occur as a residual of trauma and scarring of the 
cornea, or even from the weight of the upper eyelid resting 
upon the eyeball."  In the present case, service medical 
records include notations that there had been no injury to 
the eye.   As there is no medical evidence to suggest that 
any of the present eye disorders is caused by trauma or is 
otherwise non-developmental in origin, as the veteran 
asserts, this claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law 
is dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).
  
In this case, the Board finds that the veteran's remaining 
claims are not well grounded.  The first requirement of a 
well grounded claim is medical evidence of a current 
diagnosis of a disability.  Epps, 126 F.3d at 1468; Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim for 
service connection for hepatitis is not well grounded because 
the evidence of record fails to reveal a current diagnosis of 
hepatitis.  Specifically, laboratory tests from the March 
1998 VA general medical examination showed levels of alanine 
transaminase (ALT) and aspartate transaminase (AST) that were 
within normal limits.  In fact, though he was apparently 
exposed to hepatitis, the examination report shows that the 
veteran denies any sickness, jaundice, or other indicia of 
hepatitis.   

Similarly, the veteran's claims for service connection for 
bilateral hand joint pain and low back pain are not well 
grounded because there is no medical diagnosis of a current 
disability.  The Board emphasizes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (2000).  In this case, there is no 
medical evidence of an underlying hand or low back pathology 
to which service connection may attach.  

Even if the Board assumed that the hand and low back pain 
were disabilities for service connected purposes, there is no 
competent medical evidence of a nexus between the 
disabilities and service.  The veteran asserts that his hand 
pain and low back pain began in service.  However, service 
medical records are negative for reports or treatment of hand 
pain.  Service medical records do reveal complaints of low 
back pain in May and July 1990.  However, the lack of 
additional medical evidence of low back complaints or 
treatment fails to support a finding of chronicity or 
continuity of symptoms during or after service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 495-97.  Therefore, a 
medical opinion establishing a relationship between hand pain 
and low back pain is required to make the claims well 
grounded.  In this case, there is no such opinion of record.        

Finally, the Board emphasizes that there is no evidence of 
record that shows that the veteran is trained in medicine.  
Therefore, he is competent to relate and describe his 
symptoms, but he is not competent to offer an opinion on 
matters that require medical knowledge, such as a diagnosis 
or determinations of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Consequently, his personal 
opinion as to the proper diagnosis for hand joint pain or low 
back pain or as to whether the disorders were incurred in 
service is insufficient to establish a well grounded claim.  
	
Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for hepatitis, bilateral hand joint pain, and low 
back pain.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 
126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Morton, 12 Vet. 
App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the disorders discussed above, he should 
submit competent medical evidence that shows a current 
diagnosis for each disorder and that establishes a 
relationship between the disorder and service.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80. 

Increased Rating for Bilateral Hearing Loss

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed to address the 
issue at hand.

Factual Background

The veteran's service medical records showed that the veteran 
was assigned an H-2 profile for hearing loss in service.  The 
most recent in-service audiological test was performed in 
June 1994.  The evaluation revealed pure tone thresholds, in 
dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
35
LEFT
15
10
15
40
80

The average pure tone dB loss was 13 in the right ear and 32 
in the left ear.  Speech audiometry scores were not recorded.  

The July 1997 retirement physical examination did not include 
an audiological test.  The accompanying report of medical 
history included the veteran's report of hearing loss.    

In connection with his compensation claim, the veteran was 
afforded a VA audiological examination.  Evaluation revealed 
pure tone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
20
15
20
40
LEFT
-----
15
15
40
90

The average puretone dB loss was 24 in the right ear and 40 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and 96 
percent in the left ear.  The diagnosis was high-frequency 
sensorineural hearing loss, slight on the right and severe on 
the left.  

In a March 1998 statement, the veteran's wife indicated that 
she had known the veteran since 1969, before he entered 
service.  His hearing loss became noticeable in about 1978.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as 
noncompensable.  During the pendency of the veteran's appeal, 
VA promulgated new regulations amending the rating criteria 
for hearing impairment, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 - 25,210 (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).

The Board notes that the RO has not considered the amendments 
to the regulations.  However, after careful review of the 
regulations in question, the Board finds that the changes are 
not significant to this particular veteran's claim and that 
the amended regulation is not more favorable to the veteran 
than the previous version.  Therefore, the Board finds that 
its present consideration of the amended regulations will not 
prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone threshold (or 
average decibel loss) and speech discrimination percentage 
scores.  38 C.F.R. § 4.87, Table VI (1998); 38 C.F.R. § 
4.85(b), Table VI (1999).  See 38 C.F.R. § 4.85(d) (1999) 
(the pure tone threshold average is determined by dividing 
the sum of the pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz by four).  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. 
§ 4.87, Table VII (1998); 38 C.F.R. § 4.85(e), Table VII 
(1999).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).   

In this case, applying the results of the February 1998 VA 
examination to Table VI yields a Roman numeral value of I for 
both the right ear and the left ear.  Applying these values 
to Table VII, the Board finds that the veteran's hearing loss 
is evaluated as 0 percent disabling.  The Board notes that 
the June 1994 in-service audiological evaluation shows 
similar pure tone dB threshold levels.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for bilateral 
hearing loss with right tympanoplasty.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 
6100 (1999); 38 C.F.R. § 4.87, Diagnostic Code 6101 (1998).   


ORDER

Service connection for hepatitis is denied.   

Service connection for vision loss and blurred vision is 
denied.  

Service connection for bilateral hand joint pain is denied.  

Service connection for low back pain is denied.  

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.  


REMAND

The veteran seeks increased disability evaluations for the 
right ankle injury and the fractured right leg, as well as 
for the left ankle injury and chondromalacia of the right and 
left knees.  As indicated above, a claim for an increase from 
the initial evaluation assigned upon establishing service 
connection is well grounded.  Shipwash, 8 Vet. App. at 224.  
Therefore, VA has a duty to assist the veteran in developing 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); Epps, 
126 F.3d at 1469.  This duty includes the conduct of a 
thorough and comprehensive medical examination.  Robinette, 8 
Vet. App. at 76. 

The veteran's right and left ankle disabilities are both 
currently evaluated under Code 5271, limitation of ankle 
motion.  The fractured right leg is currently rated under 
Code 5261, limitation of leg extension.  Finally, the right 
and left knee chondromalacia are both rated by analogy to 
Code 5003, degenerative arthritis, which is rated as 
limitation of motion of the affected part, and to Code 5258, 
dislocated semilunar cartilage.  38 C.F.R. § 4.71a.    

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.  
However, when a disability is assigned the maximum rating for 
loss of range of motion, application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not required.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 9-98.  If a musculoskeletal disability is rated 
under a diagnostic code that does not involve limitation of 
motion and a different diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59. Id.   

In general, a review of the March 1998 VA general medical 
examination reveals that the examiner did not adequately 
address functional loss with respect to the veteran's various 
orthopedic disabilities.  If an examination report does not 
contain sufficient detail, it must be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2.  The Board is 
prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

With respect to the right ankle and right leg fracture in 
particular, the Board finds that additional medical evidence 
is required in order to determine the precise nature of the 
residual disability.  

According to the veteran's service medical records, in 
December 1990, the veteran underwent open reduction and 
internal fixation of right medial and posterior malleolus 
fractures and segmental fracture of the distal fibula.  Notes 
dated in October 1991 indicated that there was good 
consolidation of the fibula and medial malleolus.  The 
veteran underwent surgical removal of the retained hardware 
in December 1991.  A computed tomography scan performed in 
April 1992 showed a comminuted fracture of the right distal 
tibia.  April 1993 radiographic studies of the right ankle 
were consistent with nonunion.  

The report of the March 1998 VA general medical examination 
shows right ankle findings of crepitation, little motion of 
the foot on the ankle or of the ankle itself in any 
direction, and tenderness under the lateral malleolus.  X-
rays of the right ankle showed flattening and remodeling of 
the tibiotalar joint with extensive sclerosis and subchondral 
cystic changes, representing severe degenerative joint 
disease.  The studies also showed deformity of the distal 
tibia suggesting previous fracture.
    
As indicated above, the right ankle injury is evaluated under 
Code 5271 and the fractured right leg is evaluated separately 
under Code 5261.  However, review of the rating schedule 
reveals another potentially applicable diagnostic code, Code 
5262, impairment of the tibia and fibula.  Ratings under Code 
5262 are based on nonunion of the bones or on malunion with 
varying degrees of knee or ankle disability.   

The Board finds that the information provided in the March 
1998 VA examination is insufficient to properly assess the 
veteran's disability from the in-service right leg and ankle 
injury.  First, the evidence does not clearly determine 
whether the nonunion of the right ankle shown in service in 
April 1993 is still present, such that Code 5262 may be 
applicable.  Second, it is unclear whether the residuals of 
the in-service injury are best described as resulting in a 
single right ankle disability or whether the residuals may be 
reasonably apportioned between the right leg fracture and the 
right ankle fractures.  Again, the Board is prohibited from 
relying on its own unsubstantiated medical judgment in the 
resolution of claims.  See Crowe, Austin, Colvin, supra.     

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a 
special VA examination by an orthopedist 
to determine the nature and severity of 
the veteran's right and left ankle 
injuries, fractured right leg, and right 
and left knee chondromalacia.  The 
examination must include range of motion 
and X-ray studies, as well as any other 
tests and studies deemed necessary by the 
examiner.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  

The examiner is asked to identify and 
describe any current symptomatology from 
the knees, ankles, and right leg.  
Specifically, the examiner should 
determine whether there is any nonunion 
or malunion of the right ankle, to 
include the tibia and fibula.  The 
assessment should also include comments 
on any functional loss associated with 
the knees or ankle due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  For a joint affected 
by arthritis, the examiner should also 
comment on objective indications of pain 
on pressure or manipulation, muscle 
spasm, and crepitation.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

In addition, based on a review of the 
veteran's service medical records and 
findings on examination, the examiner is 
asked to answer the following questions: 
a) Is the in-service injury to the right 
leg and ankle best described as resulting 
in a single disability to the right ankle 
or as resulting in disability that may be 
separately assigned to the leg and to the 
ankle?  
b) If the resulting disability may be 
separately assigned, what symptomatology 
is attributable to the right leg fracture 
and what symptomatology is attributable 
to the right ankle fractures?    

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 
 
3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 20 percent 
for a right ankle injury and entitlement 
to a compensable disability rating for a 
fractured right leg, the left ankle 
injury, and chondromalacia of the right 
and left knees.  If the disposition of 
any claim remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 


- 17 -


